DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kregg Koch, Reg. No. 63,035 on 25 January 2021.
The application has been amended as follows: 

Claim 22: A method of controlling the measurement of coordinate data by an optical scanning device according to a thermal status of the optical scanning device, the method comprising:
preventing the use of the optical scanning device to measure coordinate data when the optical scanning device is substantially outside of thermal equilibrium; and
allowing the optical scanning device to measure coordinate data when the optical scanning device is substantially within thermal equilibrium.

Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 14 January 2021, with respect to claim 22 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 22-32 have been withdrawn. 


Election/Restrictions
Claims 22-32 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 01 September 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 September 2020 is fully withdrawn.  Claims 33-62, directed to non-elected inventions, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 22-62 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 22-62: None of the prior art of record, alone or in combination, teaches or discloses a method of controlling the measurement of coordinate data by an optical scanning device according to a thermal status of the optical scanning device, the method comprising:
preventing the use of the optical scanning device to measure coordinate data when the optical scanning device is substantially outside of thermal equilibrium; and
.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896